DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a mass spectrometry method including analyzing a sample with at least two variable precursor mass selection window widths in a single scan of the sample, and creating a list of molecular weights for known target compounds in the sample and generating a molecular weight distribution from a database, and selecting narrow mass window widths for the known target compounds and selecting wider mass selection window widths for areas in between the known target compounds.
In the prior art, Thomson (US 20110127419 A1) teaches performing multiple scans across a sample mass range with different mass widths, but does not teach adjusting the scan width during a single scan.  Wang (US 20100213368 A1) teaches adjusting the mass filter width for data processing after a mass spectrometry analysis but does not teach adjusting the scan width during a scan.  Thomson (US 20100280764 A1) teaches adjusting the width of a mass range based on preliminary scans to optimize the signal-to-noise ratio of the scan, but does not teach adjusting the scan width during a scan based on a molecular weight distribution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881